Celebrezze, C.J.,
concurring. I concur with the majority’s conclusion that the judgment of the court of appeals must be reversed and the cause remanded to the juvenile court for further proceedings. I write additionally to clarify three points which may not be adequately addressed in the majority’s opinion.
First, the majority concludes that a court should not hesitate to appoint new counsel if a lawyer, who is serving both as attorney and guardian ad litem, petitions the court for an order allowing him to withdraw as guardian because of a conflict in his roles. I agree, but add that the court should not rely solely on the attorney to bring such a conflict to its attention. There may well be occasions where counsel does not perceive the conflict or otherwise fails to petition the court. In such cases it is the court’s *235duty to sua sponte appoint separate counsel if in the court’s view a clear conflict appears.
The second point concerns that portion of the majority’s opinion relative to bifurcation of the proceedings. I again agree with the majority’s conclusion that the juvenile court in this case did not properly bifurcate the proceedings. However, the Juvenile Rules and the Revised Code do not require actual separation into two hearings as the majority implies. A single proceeding may be held so long as there is a shift in emphasis “* * * from an adjudicative to a dispositional perspective.” In re Cunningham (1979), 59 Ohio St. 2d 100, 108 [13 O.O.3d 78].
Lastly, I concur with the majority’s holding in paragraph two of the syllabus that the Revised Code does not require a juvenile court to consider a reunification plan in all cases. However, in the case sub judice the juvenile court judge based his dispositional decision chiefly on the permanent nature of the mother’s mental retardation. I find scant, if any, other relevant evidence in the record which supports the court’s conclusion that it was in the best interests of the child to remove her permanently from her mother’s custody.
While I believe the mother’s mental retardation supports an initial finding of dependency in this case, standing alone it does not support the court’s dispositional determination.
In permanently terminating this mother’s fundamental right to her child, not to mention the child’s right to her natural mother, the court’s focus in the dispositional stage should have been on Evelyn Baxter’s potential (and progress) in acquiring the skills, judgment and knowledge needed to parent. In this case, based on the evidence presented, consideration of a reunification plan was warranted to determine the feasibility of less drastic alternatives. Cf. In re Cunningham, supra, at 104-105.